Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 8, 2019

                            No. 04-18-00861-CR & 04-18-00862-CR

                                          Juan ORTIZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2017CR7171, 2018CR0457
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER
        Appellant’s brief was due February 13, 2019, but was not filed. This court notified
appellant’s counsel, Mr. Karl A. Basile, of the deficiency on February 22, 2019. See TEX. R.
APP. P. 38.8(b)(2). Counsel did not respond to our notice and no brief has been filed.

        We therefore ORDER. Karl A. Basile to file the appellant’s brief in this court on or
before April 8, 2018. If neither the brief nor an extension of time to file the brief is filed on or
before the date ordered, we court will abate this appeal and remand the case to the trial court for
a hearing to determine whether appellant or his counsel has abandoned the appeal. Moreover, if
counsel fails to file appellant’s brief or an extension by the date ordered, he may be ordered to
appear and show cause why he should not be held in contempt of this court or otherwise
sanctioned.

       We order the clerk of this court to serve this order on Mr. Karl A. Basile by first class
United States mail and by certified mail, return receipt requested, with delivery restricted to
addressee only, or give other personal notice of this order with proof of delivery.



                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court